                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

ROBERT E. WOODWARD                                                             PLAINTIF
ADC #166447

v.                             CASE NO: 5:19CV00023 JM

WENDY KELLEY, Director,                                                    DEFENDANTS
Arkansas Department of Correction; et al.

                                      JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case with

prejudice. The Court certifies that an in forma pauperis appeal would be considered

frivolous and not in good faith.

       IT IS SO ORDERED this 25th day of March, 2019.



                                            ______________________________________
                                            UNITED STATES DISTRICT JUDGE
